People v Contreras (2014 NY Slip Op 09145)





People v Contreras


2014 NY Slip Op 09145


Decided on December 31, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 31, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
SHERI S. ROMAN
SANDRA L. SGROI, JJ.


2013-06970
 (Ind. No. 1868/11)

[*1]The People of the State of New York, respondent,
vNelson Contreras, appellant.


Arza Feldman, Uniondale, N.Y. (Steven A. Feldman of counsel), for appellant.
Kathleen M. Rice, District Attorney, Mineola, N.Y. (Kevin C. King of counsel; Matthew C. Frankel on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his brief, from a sentence of the Supreme Court, Nassau County (Donnino, J.), imposed April 24, 2013, upon his conviction of manslaughter in the first degree, upon his plea of guilty, the sentence being a determinate term of imprisonment of 10 years with 5 years of postrelease supervision.
ORDERED that the sentence is affirmed.
The defendant's valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Lopez, 6 NY3d 248, 255; People v Brown, 122 AD3d 133).
DILLON, J.P., DICKERSON, ROMAN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court